Citation Nr: 1445017	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  14-09 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for kidney cancer and prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from March 1952 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he was exposed to ionizing radiation in connection with atmospheric testing in Nevada while he was on active duty.  He contends that as a result, many years later, he developed kidney and prostate cancer.  VA records indicate that he was treated for kidney cancer in September 2010 and prostate cancer in June 2011.  However, this is only noted in a VA Problem Summary; actual records of the diagnosis and treatment are not on file.  These records should be associated with the claims file.   

Service connection for disabilities that are claimed as due to exposure to ionizing radiation during service can be established via any one of three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Neither kidney cancer nor prostate cancer is one of the diseases presumptively associated with radiation exposure in Veterans who participated in radiation-risk activities.  38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(d) (2013).  Nevertheless, both kidney cancer and prostate cancer are "radiogenic diseases."  38 C.F.R. § 3.311(d)(2)(xii), (xxiii).  A radiogenic disease is "a disease that may be induced by ionizing radiation."  38 C.F.R. § 3.311(b)(2).  For such diseases, if exposure is established, development must be undertaken to determine the likelihood that, in the Veteran's case, the disease was caused by exposure to ionizing radiation in service.  See 38 C.F.R. § 3.311(c).  

Specifically, where a "radiogenic disease" first becomes manifest after service, and it is contended that the disease is a result of ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  VA must request any available records concerning the Veteran's exposure to radiation.  In claims based upon participation in atmospheric nuclear testing, dose date will be requested from the appropriate office of the Department of Defense.  38 C.F.R. § 3.311(2)(i).  Otherwise, records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  38 C.F.R. § 3.311(2)(iii).  

Service treatment records and service personnel records have been obtained.  However, there is no indication that a DD Form 1141 has been requested.  It is also unclear that the August 2013 PIES request O14, for "radiation risk activity, furnish service personnel records to confirm radiation risk" equates to obtaining the information from the appropriate office of the Department of Defense, as required by the regulation.  See Tagupa v. McDonald, No. 11-3575 (U.S. Vet. App. Aug. 26, 2014).

Here, the Veteran claims exposure to ionizing radiation through atmospheric testing in Nevada.  He unfortunately suffers from Alzheimer's disease and is no longer able to provide any additional information concerning such exposure.  However, his spouse has obtained a statement for an individual, B. Yoder, who related, in a February 2014 written statement, that he and the Veteran were both assigned to an anti-tank company of the 3rd Marine Division, 9th Marine Regiment based out of Camp Pendleton, California, to the best of his recollection.  They were together at the Nevada Test Site during atomic bomb testing.  He believed that this took place around April or May 1952, because it was before they went to Korea.  

During the Veteran's period of active duty, three tests involving atmospheric detonation took place at the Nevada Test Site (then known as the Nevada Proving Ground).  These were Operation TUMBLER-SNAPPER, April 1, 1952, to June 20, 1952; Operation UPSHOT-KNOTHOLE, March 17, 1953, to June 20, 1953, and Operation TEAPOT, February 18, 1955, to June 15, 1955.  The latter test, Operation TEAPOT, began 2 weeks before the Veteran's separation from active duty, and the Board finds that his presence at this test may be ruled out, based on that fact, as well as the witness statement that the tests occurred prior to their departure to Korea, which was in May 1953.   

The Veteran's service personnel records reveal that he was based in San Antonio and San Diego for his initial training, until May 20, 1952, when he was transferred to Camp Pendleton for further training.  From that period until the end of Operation TUMBLER-SNAPPER, on June 20, 1952, the evidence currently on file does not conclusively establish that the Veteran could not have been at the Nevada Proving Ground.  Similarly, from March 17, 1953, to May 21, 1953, when he departed for Korea, his presence at the test site during Operation UPSHOT-KNOTHOLE cannot be clearly ruled out on the basis of the evidence of record.  

The controlling regulation requires that the case be forwarded for a dose assessment.  See 38 C.F.R. § 3.311(a)(1).  If it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration. 38 C.F.R. § 3.311(b) (2013).   


When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health. 38 C.F.R. § 3.311(c)(1) (2013). After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease. 38 C.F.R. § 3.311(c)(1) (2013). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate the Veteran's VA medical records dated from March 2004 to the present with his electronic claims file, to specifically include all records pertaining to kidney cancer, reportedly diagnosed in September 2010, and prostate cancer, reportedly diagnosed in June 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

2.  Request any available records concerning the Veteran's exposure to ionizing radiation during service.  This includes a request for dosage information from the appropriate office of the Department of Defense, concerning the periods from May 20, 1952, to June 20, 1952, during Operation TUMBLER-SNAPPER, and from March 17, 1953, to May 21, 1953, during Operation UPSHOT-KNOTHOLE.  If it can be established that the Veteran was NOT at the Nevada test site during these time periods, this should be explicitly stated.  

In addition, request any other records relating to the Veteran's exposure to ionizing radiation in service, including the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, as well as any other records which may contain information pertaining to the veteran's radiation dose in service.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.   

3.  Then, forward the Veteran's claims file to the VA Undersecretary for Health [or designee] for a dose estimate, to the extent feasible, based on available methodologies. 

4.  If the above-requested development results in a positive dose estimate, refer the claim to the Under Secretary for Benefits [or designee] for consideration under 38 C.F.R. § 3.311(c), to include an opinion as to whether it is at least as likely as not that the Veteran's kidney and/or prostate cancer was caused by ionizing radiation exposure in service.  A rationale should be provided for the conclusions reached.

5.  After completion of the above development, the issue of entitlement to service connection for kidney and prostate cancer should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



